In an action to foreclose a real property tax lien pursuant to Administrative Code of the City of NY § 11-335, the defen- dant Orit Diagnostic Center, Inc., appeals from an order of the Supreme Court, Kings County (Garry, J.), dated December 22, 2003, which granted the plaintiffs’ motion for summary judg- ment striking its answer in its entirety, in effect, dismissing its counterclaim, and appointing a referee to compute, and denied its cross motion to strike the plaintiffs’ reply to its counterclaim and to impose a sanction.
Ordered that the order is affirmed, with costs.
In this action to foreclose a real property tax lien, the plaintiffs made a prima facie showing of entitlement to sum- mary judgment by demonstrating that the respondent did not pay the outstanding balance due under the lien. In opposition, the respondent failed to raise a triable issue of fact (see NYCTL 1996-1 Trust v Westmoreland Assoc., 2 AD3d 811, 812 [2003]; Ometz Realty Corp. v Edwards, 244 AD2d 468 [1997]; New York Natl. Bank v Harris, 182 AD2d 680 [1992]).
The respondent’s remaining contentions are without merit. Cozier, J.E, S. Miller, Rivera and Fisher, JJ., concur. 35